Citation Nr: 0433159	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  01-02 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.  

2.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issue of entitlement to service connection for irritable 
bowel syndrome (IBS) is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's symptoms of PTSD result in the veteran's 
current unemployability.  

3.  The veteran has a Global Assessment Functioning Score of 
41-48.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent have 
been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  
Entitlement to service connection for PTSD was established in 
a May 2001 rating decision.  An evaluation of 50 percent has 
been assigned.  

The veteran contends that he is entitled a higher schedular 
evaluation .  In a July 2001 statement, the veteran reported 
that he was experiencing daily panic attacks, rage, 
irritability, memory loss and sleeping problems.  He also 
reported that he had anxiety, poor concentration, mood swings 
and nightmares.  

The veteran is advised that the General Rating Formula for 
Mental Disorders provides that a 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 (2004).  

The report of the March 2001 VA examination shows that the 
veteran described symptoms including flashbacks, recurrent 
distressing dreams, panic, sweating, anxiety, difficulty with 
falling asleep, irritability, outbursts of anger, difficulty 
concentrating, hypervigilance exaggerated startle response 
and a general feeling of despair and hopelessness about life.  
The mental status evaluation was consistent with a diagnosis 
of PTSD and was remarkable for a restricted and a depressed 
mood.  The GAF was 43.  

The most recent VA examination was conducted in October 2002.  
At that time the veteran reported having irritability in 
addition to a sad and depressed mood.  He was observed 
demonstrated slight sadness of mood, depression and poorly 
developed insight.  The veteran demonstrated a GAF score of 
44; a score of 48 over the previous year was indicated as 
well.  

The veteran underwent VA hospitalization in July to August 
2003 for exacerbation of his service-connected PTSD symptoms.  
Other Axis I diagnoses included nicotine dependence and 
alcohol dependence deemed to be in full, sustained remission.  
The veteran was noted to have symptoms including panic, 
sweating, flashbacks, nightmares and difficulty falling 
asleep.  He was also noted to have irritability, angry 
outbursts, difficulty concentrating, hypervigilance, 
exaggerated startle response, and a general feeling of 
despair and hopelessness about life.  The examiner noted that 
the veteran had a poor prognosis due to the duration, 
chronicity and severity of his symptoms.  A GAF score of 41 
was recorded.  In the examiner's opinion, the veteran was not 
employable.  

Although the report of the July 2003 hospital admission shows 
that the veteran was working as a maintenance planner for a 
sawmill, an August 2003 statement from the veteran shows that 
the veteran reported that he could not work any longer.  

The Board notes that over the relevant period, the veteran 
has demonstrated a GAF score was predominantly from 41 to 48. 
A GAF score of 50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment of social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure or irrelevant or major impairment in several areas as 
work or school, family relations, judgment thinking or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  

In addition to the characteristic symptoms of PTSD, the 
veteran has presented panic attacks, a depressed mood and 
poor insight.  In view of these findings and evidence that 
the veteran is currently unemployable due to PTSD, the 
preponderance of the evidence more nearly approximates a 
criteria for a rating of 100 percent.  




ORDER

A 100 percent rating for PTSD is granted, subject to 
regulations applicable to the payment of monetary awards.  


REMAND

Additional development is necessary prior to the completion 
of its appellate review with respect to the claim for service 
connection for IBS.  The Board observes that the veteran 
originally indicated that his condition was a nervous stomach 
and treatment reports of record have suggested a strong 
component of anxiety.  Since service connection is already in 
effect for a neuropsychiatric disability, the matter of 
secondary service connection can be viewed as inextricably 
intertwined with the claim for direct service connection for 
IBS.  Harris v. Derwinski, 1 Vet App 180 (1991).  

The Board observes that service connection may be established 
for disability that is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2003).  
The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that entitlement to service connection may be 
granted for aggravation of a nonservice-connected condition 
by a service-connected condition.  This determination rests 
upon the meaning of disability, defined for this purpose as 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  See 
Allen v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).  


In the instant case, additional examination with a nexus 
opinion would be helpful in determining the veteran's 
entitlement to service connection.  In view of the foregoing, 
the case is remanded to the RO for the following action:  

The veteran should be afforded a VA 
gastrointestinal examination in order to 
determine the current nature and etiology 
of any existing disability.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

?	The examiner is requested to provide 
a complete diagnosis that 
establishes or rules out the 
presence of IBS.  

?	Based on a review of the clinical 
record, the examiner is requested to 
provide an opinion as to whether the 
veteran currently has 
gastrointestinal disability 
including IBS that was associated 
with injury, disease or event noted 
in his military service or was 
caused or worsened by service-
connected PTSD.  

?	In particular, the examiner is asked 
to answer the following:  Is it more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent) that the veteran's current 
gastrointestinal disorder, including 
IBS is causally related to the 
veteran's military service or was 
caused or worsened by service-
connected PTSD.  The clinical basis 
for the opinion should be set forth 
in detail.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



